104 F.3d 358
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ernest F. COBLE, Jr., Plaintiff-Appellant,v.PIEDMONT FARM CREDIT, ACA;  Agfirst Farm Credit Bank,Defendants-Appellees.
No. 96-2464.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 19, 1996.Decided Dec. 30, 1996.

Appeal from the United States District Court for the Middle District of North Carolina, at Rockingham.  William L. Osteen, Sr., District Judge.  (CA-96-17-3)
Ernest F. Coble, Jr., Appellant Pro Se.
Thomas William Waldrep, Jr., BELL, DAVIS & PITT, P.A., Winston-Salem, North Carolina, for Appellees.
M.D.N.C.
AFFIRMED.
Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's order denying relief on Appellant's action under the Truth-In-Lending Act, 15 U.S.C.A. §§ 1601-1693r (West 1982 & Supp.1996).  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Coble v. Piedmont Farm Credit, No. CA-96-17-3 (M.D.N.C. Oct. 8, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED